DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objection
Claim 1 is objected to because of the following informalities:
Claim 1, line 3, the recitation “alternating current (AC) voltage input” should be -- an alternating current (AC) voltage input
Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 14 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Carroll (U.S. 5847543).
Regarding claim 1, Carroll teaches a power supply circuit, comprising:

a modulating unit (226+227+228+229, Fig. 2B; col. 6, lines 4-26), configured to modulate the first voltage to generate a second voltage (voltage generated by modulating unit and applied to the primary coil of 222, Fig. 2B);
a transformer (222, Fig. 2B), configured to generate a third voltage (voltage received by the secondary coil of 222, Fig. 2) according to the second voltage;
a secondary rectifier-filter unit (224, Fig. 2B), configured to generate an output voltage (VBATT, Fig. 2B) of the power supply circuit by rectifying and filtering the third voltage (voltage received by secondary coil of 222 and applied to 224, Fig. 2B);
a voltage feedback unit (208+206+230+204, Fig. 2B), configured to receive the output voltage (VBATT, Fig. 2B), and to send a feedback signal (248, Fig. 2B) to the modulating unit (226+227+228+229, Fig. 2B) when magnitude of the output voltage (VBAT, Fig. 2B) reaches a preset value (determined by 208+206, Fig. 2B; col. 5, line 57 through col. 6, line 26);
the modulating unit (226+227+228+229, Fig. 2B) being configured to modulate the first voltage (voltage at 420, Fig. 2A and 2B) to generate the second voltage (voltage generated by modulating unit and applied to the primary coil of 222, Fig. 2B) according to the feedback signal (248, Fig. 2B); and

Regarding claim 14, Carroll teaches the power supply circuit of claim 1, wherein the primary unit (118+120, Fig. 2A) comprises a primary rectifier unit (120, Fig. 2A), and the first voltage (voltage at 420, Fig. 2A and 2B) to-be-modulated (by 226+227+228+229, Fig. 2B) is a voltage (voltage at connection of 120 and 122, Fig. 2A) which is output by the primary rectifier unit (120, Fig. 2A) and has a magnitude varying periodically (determined by 226 and 228, Fig. 2B).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2-3, are rejected under 35 U.S.C. 103 as being unpatentable over Carroll (U.S. 5847543), as applied above in claim 1, in view of Yang (U.S. 2014/0372776) and further in view of Leong (U.S. 2017/0244332).
Regarding claim 2, Carroll teaches the power supply circuit of claim 1, wherein the voltage feedback unit (208+206+230+204, Fig. 2B) comprises: configured to limit the output voltage (VBATT, Fig. 2B) to a first voltage (col. 6, lines 22-26) together with the modulating unit (226+227+228+229, Fig. 2B; col. 6, lines 4-26); configured to limit the output voltage (VBATT, Fig. 2B) to a second voltage (col. 6, lines 22-26) together with the modulating unit (226+227+228+229, Fig. 2B; col. 6, lines 4-26), the second voltage being different from the first voltage (col. 6, lines 22-26); and a control unit (406 communicates with 500 and 412 of 112, Fig. 1).
Carroll does not explicitly teach a first voltage feedback unit, configured to limit the output voltage to a first voltage range together with the modulating unit; and a second voltage feedback unit, configured to limit the output voltage to a second voltage range together with the modulating unit, the second voltage range being different from the first voltage range; and the power supply circuit further comprising: a switch unit for switching between the first voltage feedback unit and the second voltage feedback unit, the control unit being further configured to select, through the switch unit, one of the first voltage feedback unit and the second voltage feedback unit for use.
Yang teaches a first voltage feedback unit (171+172+150+151+136+135, Fig. 3; [0027] [0028]), configured to limit the output voltage (Vo, Fig. 3; [0027]-[0029]) to a first voltage ([0031]) together with the modulating unit (130+120+125, Fig. 3); and a second voltage feedback unit (160 or 165; [0029]-[0030]; in combination with 171+172+150+151+136+135, Fig. 3), configured to limit the output voltage (Vo, Fig. 3; [0027]-[0029]) to a second voltage ([0031]) together with the modulating unit 
The combination does not explicitly teach the first voltage range and the second voltage range although Carroll teaches first and second voltage (e.g., 5V, 20V; [0031] [0030] [0028]) .

Regarding claim 3, Carroll teaches the power supply circuit of claim 2, in view of Yang and further in view of Leong, wherein the first voltage range does not overlap with the second voltage range (voltage ranges R1-R7, Fig. 3; [0097]-[0103] [0031]; Leong).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Carroll (U.S. 5847543), Yang (U.S. 2014/0372776) and Leong (U.S. 2017/0244332), as applied above in claim 2, in view of Aradachi (U.S. 2007/0075685).
Regarding claim 10, Carroll teaches the power supply circuit of claim 2, in view of Yang. The combination does not explicitly teach (wherein the control unit is further configured to communicate with the device to-be-charged to) acquire the number of cells coupled in series in the device to-be-charged, (and to select, through the switch unit, one of the first voltage feedback unit and the second voltage feedback unit for use) according to the number of cells coupled in series.
Aradachi teaches acquiring or determining number of battery cells in series ([0033], lines 7-10 and 17-21) to determine voltage ([0040], lines 10-18, output voltage .
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Carroll (U.S. 5847543), as applied above in claim 1, in view of Lee (U.S. 5861730).
Regarding claim 11, Carroll teaches the power supply circuit of claim 1, wherein a charging stage of the battery (abstract, lines 4-7) comprises... Carroll does not explicitly teach (wherein a charging stage of the battery comprises) at least one of a trickle charging stage, a constant-voltage charging stage, and a constant-current charging stage.
Lee teaches wherein a charging stage of the battery (abstract) comprises at least one of a trickle charging stage (col. 6, line 66), a constant-voltage charging stage (col. 2, lines 59-61; col. 6, line 61), and a constant-current charging stage (col. 3, lines 20-22; col. 6, line 57). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate at least one of a trickle charging stage, a constant-voltage charging stage, and a constant-current charging stage of Lee’s into Carroll’s, in order to provide a corresponding charging mode (col. 6, 
Regarding claim 12, Carroll teaches the power supply circuit of claim 11, in view of Lee, wherein the control unit (300, Fig. 3; Lee) configured to communicate with the device to-be-charged (100, Fig. 3; Lee) to adjust the output power of the power supply circuit (output power = Vout x Iout at 102a, Fig. 3; Lee), to make the at least one of the output voltage and the output current of the power supply circuit (Vout and  Iout at 102a, Fig. 3; Lee) match the present charging stage (col. 4, lines 64-67; Lee) of the battery of the device to-be-charged (100, Fig. 3; Lee) is configured to: when in the constant-voltage charging stage (constant voltage mode, Fig. 4, 6, 7; Lee): communicate with the device to-be-charged (100, Fig. 3; Lee) to adjust the output power of the power supply circuit, to make the output voltage of the power supply circuit (Vout at 102a, Fig. 3; Lee) match a charging voltage (col. 4, lines 24-28; Lee) corresponding to the constant-voltage charging stage (col. 2, lines 59-61; col. 6, line 61; Lee).
Regarding claim 13, Carroll teaches the power supply circuit of claim 11, in view of Lee, wherein the control unit (300, Fig. 3; Lee) configured to communicate with the device to-be-charged (100, Fig. 3; Lee) to adjust the output power of the power supply circuit (output power = Vout x Iout at 102a, Fig. 3; Lee), to make the at least one of the output voltage and the output current of the power supply circuit (Vout and  Iout at 102a, Fig. 3; Lee) match the present charging stage (col. 4, lines 64-67; Lee) of the battery of the device to-be-charged is configured to: in the constant-current charging .
Claims 15-16, are rejected under 35 U.S.C. 103 as being unpatentable over Carroll (U.S. 5847543), in view of Yang (U.S. 2014/0372776), Leong (U.S. 2017/0244332) and Aradachi (U.S. 2007/0075685).
Regarding claim 15, Carroll teaches an adaptor, comprising:
a primary unit (118+120, Fig. 2A), configured to generate a first voltage (voltage at 420, Fig. 2A and 2B) to-be-modulated (by 226+227+228+229, Fig. 2B) according to alternating current (AC) voltage input (AC input, Fig. 2A);
a modulating unit (226+227+228+229, Fig. 2B; col. 6, lines 4-26), configured to modulate the first voltage to generate a second voltage (voltage generated by modulating unit and applied to the primary coil of 222, Fig. 2B);
a transformer (222, Fig. 2B), configured to generate a third voltage (voltage received by the secondary coil of 222, Fig. 2) according to the second voltage;
a secondary rectifier-filter unit (224, Fig. 2B), configured to generate an output voltage (VBATT, Fig. 2B) of the power supply circuit by rectifying and filtering the third voltage (voltage received by secondary coil of 222 and applied to 224, Fig. 2B);

Carroll does not explicitly teach a first voltage feedback unit, configured to limit the output voltage to a first voltage range together with the modulating unit; and a second voltage feedback unit, configured to limit the output voltage to a second voltage range together with the modulating unit, the second voltage range being different from the first voltage range; a switch unit for switching between the first voltage feedback unit and the second voltage feedback unit, the control unit being further configured to select, through the switch unit, one of the first voltage feedback unit and the second voltage feedback unit for use.
Yang teaches a first voltage feedback unit (171+172+150+151+136+135, Fig. 3; [0027] [0028]), configured to limit the output voltage (Vo, Fig. 3; [0027]-[0029]) to a first voltage ([0031]) together with the modulating unit (130+120+125, Fig. 3); and a second voltage feedback unit (160 or 165; [0029]-[0030]; in combination with 171+172+150 +151+136+135, Fig. 3), configured to limit the output voltage (Vo, Fig. 3; [0027]-[0029]) to a second voltage ([0031]) together with the modulating unit (130+120+125, Fig. 3), the second voltage being different ([0031] [0035]-[0037]) from the first voltage; a switch 
The combination does not clearly teach the first voltage range and the second voltage range.
Leong teaches the first voltage range and the second voltage range (voltage ranges R1-R7, Fig. 3; [0097]-[0103]) ([0031]); magnitude of the output voltage reaches a preset value ([0031], lines 1-8). It would have been obvious to one of ordinary skill in 
The combination does not explicitly teach (the control unit configured to select, through the switch unit, one of the first voltage feedback unit and the second voltage feedback unit for use) according to the number of cells coupled in series.
Aradachi teaches acquiring or determining number of battery cells in series ([0033], lines 7-10 and 17-21) to determine voltage ([0040], lines 10-18, output voltage corresponding to number of cells; [0006]) for charging ([0008] [0015]); charging with constant current, constant voltage (Fig. 5; [0007]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate acquiring or determining number of battery cells in series to determine charging voltage of Aradachi’s into Carroll’s, in view of Yang’s, in order to further assist in setting/adjusting output voltage required for the device being charged ([0033], lines 7-10 and 17-21; [0040], lines 10-18; Adarachi).
Regarding claim 16, Carroll teaches the adaptor of claim 15, in view of Yang, further in view of Leong and further in view of Aradachi, wherein the voltage feedback unit (208+206+230+204, Fig. 2B) is configured to receive the output voltage (VBATT, Fig. 2B), and send a feedback signal (248, Fig. 2B) to the modulating unit (226+227+228+229, Fig. 2B) when magnitude of the output voltage (VBAT, Fig. 2B) reaches a preset value (determined by 208+206, Fig. 2B; col. 5, line 57 through col. 6, 
Allowable Subject Matter
Claims 4-9 are objected to as being dependent upon the rejected base claim 3 respectively, but would be allowable, if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 4, prior arts of record do not suggest or teach “wherein the first voltage feedback unit comprises a first voltage sampling unit and an operational amplifier, and the first voltage sampling unit is configured to sample the output voltage based on a first resistor and a second resistor and take a voltage obtained after division of the second resistor as a sampled voltage output by the first voltage sampling unit; the second voltage feedback unit comprises a second voltage sampling unit and the operational amplifier, and the second voltage sampling unit is configured to sample the output voltage based on a third resistor and a fourth resistor and take a voltage obtained after division of the fourth resistor as a sampled voltage output by the second voltage sampling unit; and the control unit is configured to: control, through the switch unit, the operational amplifier to receive the sampled voltage output by the first voltage sampling unit, when the first voltage feedback unit  is currently in use; or control, through the switch unit, the operational amplifier to receive the sampled voltage output by the second voltage sampling unit, when the second voltage feedback unit is currently in use.”
Claims 5-6 would also be objected to as it further limits objected claim 4.
Regarding claim 7, prior arts of record do not suggest or teach “wherein the first voltage feedback unit comprises a first voltage sampling unit and an operational amplifier, and the first voltage sampling unit is configured to sample the output voltage based on a first resistor, a second resistor, and a third resistor and take a voltage obtained after division of both the second resistor and the third resistor as a sampled voltage output by the first voltage sampling unit; the second voltage feedback unit comprises a second voltage sampling unit and the operational amplifier, and the second voltage sampling unit is configured to sample the output voltage based on the first resistor and the second resistor and take a voltage obtained after division of the second resistor as a sampled voltage output by the second voltage sampling unit; and the control unit is configured to: control, through the switch unit, the operational amplifier to receive the sampled voltage output by the first voltage sampling unit, when the first voltage feedback unit is currently in use; or control, through the switch unit, the operational amplifier to receive the sampled voltage output by the second voltage sampling unit, when the second voltage feedback unit is currently in use.”
Claims 8-9 would also be objected to as it further limits objected claim 7.
Claims 17-20 are objected to as being dependent upon the rejected base claim 15 respectively, but would be allowable, if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 17, prior arts of record do not suggest or teach “wherein the first voltage feedback unit comprises a first voltage sampling unit and an operational amplifier, and the first voltage sampling unit is configured to sample the output voltage based on a first resistor and a second resistor and take a voltage obtained after division of the second resistor as a sampled voltage output by the first voltage sampling unit; the second voltage feedback unit comprises a second voltage sampling unit and the operational amplifier, and the second voltage sampling unit is configured to sample the output voltage based on a third resistor and a fourth resistor and take a voltage obtained after division of the fourth resistor as a sampled voltage output by the second voltage sampling unit; and the control unit is configured to: control, through the switch unit, the operational amplifier to receive the sampled voltage output by the first voltage sampling unit, when the first voltage feedback unit  is currently in use; or control, through the switch unit, the operational amplifier to receive the sampled voltage output by the second voltage sampling unit, when the second voltage feedback unit is currently in use.”
Claim 18 would also be objected to as it further limits objected claim 17.
Regarding claim 19, prior arts of record do not suggest or teach “wherein the first voltage feedback unit comprises a first voltage sampling unit and an operational amplifier, and the first voltage sampling unit is configured to sample the output voltage based on a first resistor, a second resistor, and a third resistor and take a voltage obtained after division of both the second resistor and the third resistor as a sampled voltage output by the first voltage sampling unit; the second voltage feedback unit 
Claim 20 would also be objected to as it further limits objected claim 19.
Conclusion
The prior arts, made of record and not relied upon, are considered pertinent to applicant's disclosure: U.S. 2017/0099011, U.S. 2014/0254215, U.S. 2012/0134707, U.S. 2010/0039836, U.S. 2009/0016086, U.S. 2008/0266910, U.S. 2005/0024896, U.S. 5999433 and U.S. 2013/0215651.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG V BUI whose telephone number is (571) 270-0265.  The examiner can normally be reached on Monday - Friday 7:30a - 4:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG V BUI/
Examiner, Art Unit 2859
/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        April 12, 2021